Citation Nr: 1241446	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-22 001	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for left elbow tendonitis/cellulitis.  

2.  Entitlement to service connection for right elbow tendonitis/cellulitis.  

3.  Entitlement to service connection for a stress fracture of the right leg.

4.  Entitlement to service connection for a stress fracture of the left leg.

5.  Entitlement to service connection for a stress fracture of the right foot.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is included in the claims folder.

The matters addressed in the decision below were previously before the Board in February 2012, at which time the Board remanded the claims for additional development.  That development having been completed, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

(The decision below addresses the Veteran's claims of service connection for stress fractures of the right leg and left leg.  The Veteran's remaining claims are addressed in the remand that follows the Board's decision.)



FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed disability of the right leg or left leg.

2.  The evidence fails to establish the presence of tibial stress fractures, or other leg injury or disease, in service.


CONCLUSION OF LAW

The Veteran does not have a disability of the right leg or left leg that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

In the instant case, the Veteran has asserted that he sustained stress fractures in his legs and feet in service.  Specifically, the Veteran has stated that during service he was seen at Madigan Army Medical Center at Fort Lewis, Washington, during which time he was "injected . . . with some type of radio-active dye" and given what he believed to be a CT (computed tomography) scan that showed stress fractures from "about [his] knees all the way down to [his] toes."  He indicated that since that time, he has had problems with, among other things, his legs, to include pain in his shins.

A review of the Veteran's service treatment records (STRs) shows complaints of bilateral foot pain and right elbow pain.  His STRs are silent for complaints or treatment related to leg pain.  A March 1999 treatment record reveals that the Veteran presented with complaints of pain in the dorsal, medial metatarsal of the left foot and in the plantar section of both feet.  He indicated that the pain had begun 14 months earlier and had gradually increased in severity since that time.  There was no indication that he was also experiencing leg or shin pain at that time and the Veteran specifically denied any traumatic event.  That same month, the Veteran underwent a bone scan from the pelvis to the feet and spot images of the legs and feet were done.  Planar lower extremity images showed mildly increased uptake over both patella, but no other definite focal abnormal bone activity.  Medial views of the legs showed no evidence of tibial stress fractures.  The impression was bilateral patellar uptake and scattered uptake in the feet, both compatible with overuse, and bilateral calcaneal uptake, compatible with repetitive trauma.  

A review of the Veteran's post-service medical records fails to reveal treatment for or a diagnosis of a right or left leg disability, to include shin splints.  The Veteran maintains, however, that he has experienced leg pain and problems with his shins since service.  During his December 2010 hearing, the Veteran reported shin pain brought on by running or any type of pounding, but stated that "[t]he doctors haven't said anything about it."  He indicated that he had not sought treatment specifically for his pain, but rather was "[j]ust dealing with it."

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a diagnosed left or right leg disability.  Although the Veteran has stated that he experiences bilateral leg pain, particularly in his shins, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

The Board notes that lay evidence may be sufficient to establish a current diagnosis "when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  To the extent that the Veteran asserts that he has current tibial stress fractures, the Board finds that he is not competent to render such a diagnosis, as such a diagnosis generally requires confirmation by a diagnostic test, such as an x-ray, bone scan, or CT scan.  Further, the Veteran has stated that no medical professional has rendered a diagnosis related to his reported pain.  As such, any lay assertion by the Veteran that he currently suffers from tibial stress fractures is not sufficient to establish a currently diagnosed right or left leg disability.  Id.

Moreover, even if it was determined that the Veteran had presented competent evidence of a current diagnosis, there would still be no basis upon which to award service connection for a left or right leg disability, as the evidence fails to establish the in-service incurrence or aggravation of a disease or injury.  See Davidson, supra.  Notably, while the Veteran maintains that he was diagnosed in service as having stress fractures in his legs, the objective evidence of record demonstrates otherwise.  Indeed, the report of the March 1999 bone scan showed no evidence of tibial stress fractures.  Further, despite the fact that the Veteran alleges having experienced leg/shin pain since service, the evidence of record fails to show the existence of a chronic disease in or a leg condition "noted" during service.  As such, the evidence also does not support a finding of service connection based on chronicity or continuity of symptomatology.  See Savage, supra.

The Board notes that the Veteran has not been afforded a VA medical examination in connection with his claims for service connection for right and left leg disabilities.  A medical examination may be warranted in cases where there is no evidence of a current disability but there is evidence of a persistent or recurrent symptom of a disability, such as pain.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In the instant case, however, as the evidence fails to establish that an event, injury, or disease occurred in service, a VA examination is not warranted in this case.  Id.  

In sum, the Board finds that there is simply no basis upon which to establish service connection for a disability of the right or left leg, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires, among other things, evidence of a current disability and an in-service incurrence of aggravation of a disease or injury); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  In finding that service connection is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for either a right or a left leg disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2012).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims of service connection for stress fractures of both legs in September 2008.  That same month, the RO sent to him a letter notifying him of the evidence required to substantiate his claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the September 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims of service connection for right and left leg disabilities.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, private treatment records, records from Madigan Army Medical Center, and the Veteran's lay statements, to include his December 2010 hearing testimony.  

The Board has also considered whether a VA examination was required in connection with the Veteran's claims of service connection for right and left leg disabilities under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As stated above, there is no evidence that the Veteran has a currently diagnosed right or left leg disability.  Further, while the Veteran's complaints of pain are competent lay evidence of persistent or recurrent symptoms of a disability, see Jandreau, supra (holding that a veteran is competent to describe observable symptoms, such as pain), as discussed above, the evidence does not establish that an event, injury, or disease occurred in service.  Indeed, the Veteran's STRs are silent for specific complaints of leg pain and the March 1999 bone scan indicates no evidence of tibial stress fractures.  As such, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

Lastly, the Board notes that in its February 2012 remand, the Board stated that if, on remand, information obtained from Madigan Army Medical Center showed treatment related to the Veteran's legs, the Veteran was be scheduled for a VA examination to determine the nature and etiology of any current right or left leg disability,  As discussed above, records from Madigan Army Medical Center were obtained on remand, but revealed no evidence of treatment for or a diagnosis of a right or left leg disability.  Accordingly, the Board finds that there was full compliance with the terms of its February 2012 remand, as required by Stegall, supra.  

ORDER

Entitlement to service connection for a stress fracture of the right leg is denied.  

Entitlement to service connection for a stress fracture of the left leg is denied.  


REMAND

In its February 2012 decision, the Board had also remanded the issues of entitlement to service connection for right and left elbow tendonitis/cellulitis and for a stress fracture of the right foot for the Veteran to be scheduled for a VA orthopedic examination in connection with his claims of service connection for a right foot, a right elbow, and a left elbow disability.  A review of the record reveals that a VA examination was scheduled for March 16, 2012, but that the Veteran failed to report for his scheduled examination.

In this regard, the Board notes that if a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2012).  Paragraph (b) further provides, in pertinent part : "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

In the instant case, however, records from the Tooele Army Depot Health Clinic dated in December 2011 show that the Veteran had reported to that facility "to finalize his paperwork and documentation for his deployment to Afghanistan."  It is further indicated that the Veteran is an employee of the Tooele Army Depot and that his job description is QASAS (Quality Assurance Specialist Ammunition Surveillance).  Moreover, several pieces of mail sent to the Veteran at multiple addresses have been returned as undeliverable or address unknown.  

This evidence suggests to the Board that the Veteran did not report for his scheduled March 2012 VA examination because he was deployed overseas as part of his employment as a QASAS.  Accordingly, the Board finds that rather than adjudicate the Veteran's claims of service connection for a right foot, a right elbow, and a left elbow disability based on the evidence currently of record, as directed to do so by 38 C.F.R. § 3.655(b), a remand for the agency of original jurisdiction (AOJ) to ascertain the Veteran's whereabouts, to include determining whether he is currently deployed overseas, or was so at the time of his scheduled March 2012 examination, is the more appropriate course of action in this case.  If it is determined that the Veteran had good cause for failing to report for his March 2012 examination, such as because he was deployed to Afghanistan at the time, the Veteran should be afforded another opportunity to present himself for a VA examination in connection with his claims of service connection for a right foot, a right elbow, and a left elbow disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ascertain from the appropriate agency, to include Tooele Army Depot, whether the Veteran is currently deployed to Afghanistan as part of his civilian employment as a QASAS or was deployed thereto or elsewhere in March 2012.  If the Veteran is still deployed, the AOJ should determine when the Veteran is expected to return to the United States.

All efforts to obtain this information should be fully documented, and a negative response should be provided if the requested information cannot be provided.

2.  The AOJ should attempt to ascertain the Veteran's current address or a forwarding address, to include requesting any such information from his accredited representative.

3.  If it is determined that the Veteran was deployed overseas in March 2012, or otherwise had good cause for failing to report for his scheduled VA examination, the AOJ should schedule the Veteran for a VA orthopedic examination in connection with his claims of service connection for a right foot, a right elbow, and a left elbow disability.  The examination must be scheduled for some time after the Veteran returns to the United States and the AOJ should ensure that it has a current address for the Veteran prior to sending notification of the examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

All necessary tests and studies, to include x-rays, should be conducted and a complete history should be taken.  The examiner should be asked to review the entire record, take a detailed history from the Veteran, and address the following:

a)  the examiner should identify all current right foot disabilities and provide an opinion as to whether any currently diagnosed right foot disability is at least as likely as not related to the Veteran's period of military service.  

b)  the examiner should also identify any current left elbow disability and opine whether it is at least as likely as not that any such disability is related to any period of military service.

c)  the examiner should also identify any current right elbow disability and opine whether it is at least as likely as not that any such disability is related to any period of military service.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  As part of the opinion, the examiner must identify the medical reasons to accept or reject the Veteran's statements regarding his in-service foot and elbow injuries and continuity of symptoms since service.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for a right foot, a right elbow, and a left elbow disability.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


